Citation Nr: 0908636	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-34 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim to be recognized as the Veteran's 
surviving spouse for the purposes of entitlement to 
Department of Veterans Affairs (VA) death benefits.  


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from November 1953 to 
August 1954.  He died in September 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2006, a statement 
of the case was issued in June 2006, and a substantive appeal 
was received in October 2006.   


FINDINGS OF FACT

1.  A September 2004 Board decision denied the appellant's 
claim to be recognized as the Veteran's surviving spouse for 
the purposes of entitlement to VA death benefits.  

2.  Evidence received since the September 2004 Board 
decision, by itself or in conjunction with the evidence 
previously assembled, does not raise a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2004 Board decision that denied the 
appellant's claim to be recognized as the Veteran's surviving 
spouse for the purposes of entitlement to VA death benefits 
is final.  38 U.S.C.A. § 7104 (West 2002).  

2.  Evidence received since the September 2004 Board decision 
is not new and material; accordingly, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in September 2007, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in 
February 2008, May 2008, and September 2008 supplemental 
statements of the case, following the provision of notice.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for eligibility was denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the appellant has not contended otherwise.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants. Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in September 
2007.  It set forth the criteria for entitlement to the 
benefit sought by the appellant, and included discussion of 
new and material evidence so as to comply with the Kent 
requirements.  The Board believes that the September 2007 
notice constituted adequate notice to the appellant.   

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

New and Material Evidence

Pursuant to 38 C.F.R. § 20.1100, unless the Chairman of the 
Board orders reconsideration of a Board decision, the Board 
decision is final and is not subject to revision except on 
the receipt of new and material evidence.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In September 2004, the Board rendered a decision in which it 
denied the appellant's claim to be recognized as the 
Veteran's surviving spouse for the purposes of entitlement to 
VA death benefits.  Pursuant to 38 C.F.R. § 20.1100, the 
decision is final and will only be reopened upon the receipt 
of new and material evidence.  

The evidence on record at the time of the September 2004 
Board decision included: a marriage contract of the Veteran 
to N.P.; a marriage contract of the Veteran to the appellant; 
the Veteran's death certificate; a correspondence from N.P. 
received July 1997; reports of field examinations dated April 
1997, July 2000, February 2001, and August 2001; various 
correspondences and affidavits from the appellant; and a 
Regional Office hearing transcript.  Based on this evidence, 
the Board determined that the Veteran was married to N.P. in 
1949; that they separated in 1958 but did not finalize the 
divorce; and that the 1958 separation was due to the 
misconduct of, or procured by, the Veteran and was not due to 
fault on the part of N.P.  Given that the separation was 
procured by the Veteran, the Board found that N.P. was 
entitled to VA death benefits; and the marriage of the 
appellant to the Veteran could not be deemed valid.    

Evidence received since the September 2004 Board decision 
includes an October 2005 joint affidavit from C.V.C. and 
B.V.C. (the Veteran's sister and brother) which states that 
the signature on the marriage certificate between the Veteran 
and the appellant is the true signature of the Veteran.  The 
appellant also submitted a September 2006 affidavit in which 
she claimed to have met the Veteran in 1958; that she was 
courted by the Veteran for two years; that the Veteran told 
her that he was a bachelor; that the two married in 1960; and 
that the Veteran's family knew that the Veteran was not 
legally married to N.P.  In a September 2006 correspondence, 
the appellant stated that N.P. lived as the wife of R.O for a 
time.  The appellant submitted various medical reports and 
certificates regarding her own declining health.  Finally, 
she submitted various documents reflecting the Veteran's 
service.  

The Board once again notes that the reason for the prior 
denial was the finding by the Board that N.P. was legally 
married to the Veteran; and that their 1958 separation was 
due to the misconduct of, or procured by, the Veteran and was 
not due to fault on the part of N.P.  As such, to constitute 
new and material evidence, the newly submitted evidence must 
tend to show that the marriage of the Veteran to N.P. was not 
valid, or that their separation was due to misconduct on the 
part of N.P.  The Board notes that there has been no new 
evidence that addresses either of these points.  The joint 
affidavit of C.V.C. and B.V.C. only states that the Veteran's 
signature on his marriage certificate to the appellant was 
genuine.  That issue has never been in dispute.  

The appellant's September 2006 affidavit is also largely 
redundant of facts previously considered.  The Board 
previously noted that the appellant met the Veteran in 1958; 
it acknowledged the probability that she believed he was a 
bachelor at the time; and that they were "married" in 1960.  
The only part of the affidavit that addresses the reason for 
the previous denial is the appellant's continued (and 
unsupported) allegation that the Veteran's family knew that 
the Veteran was not legally married to N.P. in 1960 (when the 
Veteran married the appellant).  The Board notes that the 
appellant has provided no new evidence suggesting that the 
Veteran's marriage to N.P. was not legal.  

In the appellant's September 2006 correspondence, she 
attempted to establish that N.P.'s misconduct was responsible 
for her separation from the Veteran.  The appellant pointed 
out that N.P. lived as the wife of R.O. for a time.  The 
Board notes that it has already considered N.P.'s admission 
that she lived with R.O. from 1972-1973.  However, the Board 
noted that this relationship was immaterial to the issue of 
whose misconduct led to N.P.'s separation from the Veteran in 
1958 (14 years earlier).  Finally, medical records regarding 
the appellant's health, and documents reflecting the nature 
of the Veteran's service are completely immaterial in that 
they do not address the reason for the Board's September 2004 
denial.    

In summary, there has been no evidence received since the 
September 2004 Board denial that addresses the validity of 
the Veteran's marriage to N.P. or that addresses the cause of 
their 1958 separation (relates to an unestablished fact 
necessary to substantiate the claim) and that raises a 
reasonable possibility of substantiating the claim.	

In view of the bases for the September 2004 Board denial, the 
Board finds that the new evidence does not raise a reasonable 
possibility of substantiating the claim; and therefore it 
does not constitute new and material evidence.  The 
appellant's claim is therefore not reopened


ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


